DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3, 8, 10-12, 17, and 19-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8, 12, and 18 of U.S. Patent No. 10,440,052. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1-3, 8, 10-12, 17, and 19-20 of the instant application
Claims 1, 5, 8, 12, and 18 of U.S. Patent No. 10,440,052 (the reference patent)
Regarding claims 1, 10, and 19 (taking claim 1 as exemplary):

A system for creating a federated user model for predicting misappropriated interactions, the system comprising: one or more quantum optimizers comprising: one or more quantum processors; and one or more quantum memory devices; 










wherein the one or more quantum processors are configured to: receive interaction data for a plurality of past interactions, user data, and entity data from a plurality of entities that have a relationship with a user, wherein the interaction data, the user data, and the entity data are inputs for the one or more quantum optimizers;






assign qubits to the inputs; analyze the inputs to determine the federated user model for predicting future misappropriated interactions of the user; and wherein the federated user model is utilized to determine when a new interaction the user is entering is potentially misappropriated.



A system for identifying misappropriated interactions, the system comprising: one or more quantum optimizers comprising: one or more quantum processors; and one or more quantum memory devices; … and provide an indication to allow the interaction when it is determined that is likely that the interaction is acceptable… analyze the interaction data, the user data, and the entity data to determine if the interaction is acceptable or is potentially misappropriated; (The identifying of potentially misappropriated actions is the same as predicting misappropriated interactions. The use of user data for determining the interaction is the use of a federated user model.)

… wherein the one or more classical computers are in communication with the one or more quantum optimizers and are configured to: receive an indication that a user entered into an interaction with an entity; identify interaction data for the interaction between the user and the entity, wherein the interaction data is received 

analyze the interaction data, the user data, and the entity data to determine if the interaction is acceptable or is potentially misappropriated; allow the interaction when the interaction is acceptable; provide the interaction data, the user data, and the entity data to the one or more quantum optimizers when the interaction is potentially misappropriated, wherein the interaction data, the user data, and the entity data are inputs for the one or more quantum optimizers; wherein the one or more quantum processors are configured to: receive the indication that the user entered into the interaction with the entity; receive the interaction data, the user data, and the entity data for the inputs for the one or more quantum optimizers; assign qubits to the inputs; analyze the inputs in one or more of a plurality of models to determine a likelihood that the interaction is misappropriated; provide an indication to prevent the interaction when it is determined that it is likely that the interaction is misappropriated; and provide an indication to allow the interaction when it is determined that is likely that the interaction is acceptable. (The assigning of qubits is the assigning of qubits of the instant application. The determining of acceptable interaction is the predicting future misappropriated interactions of the user; and wherein the federated user model is utilized to determine when a new interaction the user is entering is potentially misappropriated.)


The system of claim 1, wherein the one or more quantum processors are configured to: utilize the federated user model to determine when the new interaction of the user is potentially misappropriated; provide an indication that the new interaction should be allowed when the federated user model indicates that the new 



wherein the one or more classical computers are in communication with the one or more quantum optimizers and are configured to: receive an indication that a user entered into an interaction with an entity; identify interaction data for the interaction between the user and the entity, wherein the interaction data is received from a 


wherein the past interactions comprise recent interactions and historical interactions.
Claim 5:

The system of claim 1, wherein the one or more quantum optimizers are configured to: receive verification that the interaction was a misappropriated interaction; analyze the inputs, including breach data, to determine a breach point for a breach that likely resulted in misappropriated data for the misappropriated interaction; and notify the user or an organization of the breach point.

Claim 8



(The pattern of past breaches is the past interactions comprise recent interactions and historical interactions of the instant application.)


The system of claim 1, further comprising: one or more classical computers comprising: one or more memory devices having computer readable code store thereon; and one or more processing devices operatively coupled to the one or more memory devices; wherein the one or more processing devices are configured to execute the computer readable code to: receive the new interaction of the user; utilize the federated user model for determining when the new interaction is allowable or when the new interaction should be prevented; allow the new interaction when the federated user model indicates that the new interaction should be allowed; and prevent the new interaction when the federated user model indicates that the new interaction should be prevented.
Claims 1, 12 and 18 (taking claim 1 as exemplary):


A system for identifying misappropriated interactions, the system comprising: one or more quantum optimizers comprising: one or more quantum processors; and one or more quantum memory devices; and one or more classical computers comprising: one or more memory devices having computer readable code store thereon; and one or more processing devices operatively coupled to the one or more memory devices; wherein the one or more classical computers are in communication with the one or more quantum optimizers and are configured to: receive an indication that a user entered into an interaction with an entity; identify interaction data for the interaction between the user and the entity, wherein the interaction data is received from a user computer system or an entity computer system; identify user data; identify entity data; analyze the interaction data, the user data, and the entity data to determine if the interaction is acceptable or is potentially misappropriated; allow the interaction when the interaction is acceptable; provide the interaction data, the user data, and the entity data to the one or more quantum optimizers when the interaction is potentially misappropriated, … provide an indication to prevent the interaction when it is determined that it is likely that the interaction is misappropriated; and provide an indication to allow the interaction when it is determined that is likely that the interaction is acceptable. (The determining of acceptable interaction is the predicting future misappropriated interactions of the user is the use of the federated user model for determining when the new interaction is allowable or when the new interaction should be prevented; allow 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 16, taking claim 7 as exemplary recites the limitation "and wherein the one or more classical computers run the simple model more efficiently compared to the intricate model" in in lines 2-4 of each claim.  There is insufficient antecedent basis for this limitation in the claim, and it is unclear as to what the one or more classical computers is claiming and what the simple model is. Specifically, it is unclear whether the classical computers are contained with the quantum optimizer of claims 1 and 10 or if they are separate computing devices with separate non-quantum processors. Also, it is unclear if the simple model claimed is a separate model of a simplified version of the federated model in claims 1 and 10. Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter for which the applicant regards as the invention.
For the purposes of this office action, it is interpreted that “classical computers” are separate from the quantum optimizer and do not have quantum processors, and that the “simple model” is separate and distinct from the federated model of claims 1 and 10.
Claim 17 recites the limitation "…receiving, by one or more processing devices of one or more classical computers, the new interaction of the user; utilizing, by the one or more processing devices," in in lines 2-3 of the claims.  There is insufficient antecedent basis for this limitation in the claim, and it is 
For the purposes of this office action, it is interpreted that “classical computers” are separate from the quantum optimizer and do not have quantum processors of claim 10, and the “the one or more processing devices” are also separate and distinct from the quantum processors of claim 10.
Claim 18 recites the limitation "…identifying, by the one or more processing devices," in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim, and it is unclear whether “the one or more processing devices” are separate from the quantum processors of claim 10 or if they are the same. Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter for which the applicant regards as the invention.
For the purposes of this office action, it is interpreted that the “the one or more processing devices” are separate and distinct from the quantum processors of claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varghese (US PGPUB 2011/0004580 A1, hereinafter Varghese) in view of Choi et al., (US PGPUB 2014/0068765 A1, hereinafter Choi).
Regarding claims 1, 10, and 19, taking claim 1 as exemplary:
Varghese shows:
“A system for creating a federated user model for predicting misappropriated interactions, the system comprising: one or more quantum optimizers comprising: one or more quantum processors;” (Paragraph [0044]: “Particular embodiments may be implemented by using a programmed general purpose digital computer, by using application specific integrated circuits, programmable logic devices, field programmable gate arrays, optical, chemical, biological, quantum or nanoengineered systems,” and in paragraph [0041]: “Particular embodiments provide many advantages. For example, existing types and new types of fraud may be detected. The detection is determined without rules such that the type of fraud does not need to be defined by the system. Each user's behavior may be used to role-based identity tracker 202 can detect an anomaly in behavior. This moves fraud detection from a rulebased system to a role-based system. The system may also deter fraud by providing a real-time view into the behavior of the users from a role-centric perspective. This approach proactively detects misuse of predefined responsibilities within the existing frameworks of security, audit, and compliance.” – The role based system to determine whether a user is misusing is the federated user model for predicting misappropriated interactions. The quantum system is the quantum optimizer.)
“wherein the one or more quantum processors are configured to: receive interaction data for a plurality of past interactions, user data, and entity data from a plurality of entities that have a relationship with a user,” (Paragraph [0044]: “Particular embodiments may be implemented by using a programmed general purpose digital computer, by using application specific integrated circuits, programmable logic devices, field programmable gate arrays, optical, chemical, biological, quantum or nanoengineered systems,” and in paragraph [0041]: “Particular embodiments provide many advantages. For example, existing types and new types of fraud may be detected. The detection is determined without rules such that the type of fraud does not need to be defined by the system. Each user's behavior may be used to define which anomalies may be detected. Thus, the system does not need to know that performing transactions at a certain time constitutes fraud. Rather, by the fact that most users are not committing fraud and performing 
“wherein the interaction data, the user data, and the entity data are inputs for the one or more quantum optimizers;”  (Paragraph [0024]: “FIG. 3 depicts a more detailed example of role-based identity tracker 102 according to one embodiment. Role-based identity tracker 102 may be implemented using a programmed computer for identity tracking. Logic may be encoded in one or more tangible media for execution by the one or more processors. The components of role-based identity tracker 102 may cause the computer to perform the functions described herein.” In paragraph [0025]: “A role classifier 302 receives the definition of roles, which assign users to different roles. Role classifier 302 may define how different users may be monitored. For example, settings for different monitoring applications may be provided to monitor different user IDs.” In paragraph [0026]: “A behavior monitor 304 monitors activity by different users. Various collaboration and monitoring software may be used. The activity may be any transactions that users participate in with applications 104. The activity may be within the entity or outside the entity. For paragraph [0027]: “Behavior monitor 304 is configured to receive transactions for different individuals and build profiles. The profiles that are built are learned over time” and in paragraph [0044]: “Particular embodiments may be implemented by using a programmed general purpose digital computer, by using application specific integrated circuits, programmable logic devices, field programmable gate arrays, optical, chemical, biological, quantum or nanoengineered systems, components and mechanisms may be used.” – The use of monitored users activity with a quantum system is the interaction data for a plurality of past interactions, user data, and entity data from a plurality of entities.)
“analyze the inputs to determine the federated user model for predicting future misappropriated interactions of the user;” (Paragraph [0044]: “Particular embodiments may be implemented by using a programmed general purpose digital computer, by using application specific integrated circuits, programmable logic devices, field programmable gate arrays, optical, chemical, biological, quantum or nanoengineered systems,” and in paragraph [0041]: “Particular embodiments provide many advantages. For example, existing types and new types of fraud may be detected. The detection is determined without rules such that the type of fraud does not need to be defined by the system. Each user's behavior may be used to define which anomalies may be detected. Thus, the system does not need to know that performing transactions at a certain time constitutes fraud. Rather, by the fact that most users are not committing fraud and performing the transactions at the right time, role-based identity tracker 202 can detect an anomaly in behavior. This 
“and wherein the federated user model is utilized to determine when a new interaction the user is entering is potentially misappropriated.” (Paragraph [0044]: “Particular embodiments may be implemented by using a programmed general purpose digital computer, by using application specific integrated circuits, programmable logic devices, field programmable gate arrays, optical, chemical, biological, quantum or nanoengineered systems,” and in paragraph [0041]: “Particular embodiments provide many advantages. For example, existing types and new types of fraud may be detected. The detection is determined without rules such that the type of fraud does not need to be defined by the system. Each user's behavior may be used to define which anomalies may be detected. Thus, the system does not need to know that performing transactions at a certain time constitutes fraud. Rather, by the fact that most users are not committing fraud and performing the transactions at the right time, role-based identity tracker 202 can detect an anomaly in behavior. This moves fraud detection from a rulebased system to a role-based system. The system may also deter fraud by providing a real-time view into the behavior of the users from a role-centric perspective. This approach proactively detects misuse of predefined responsibilities within the 
B-ut Varghese does not appear to explicitly recite “and one or more quantum memory devices;” or “assign qubits to the inputs;”
However Choi teaches “and one or more quantum memory devices;” and “assign qubits to the inputs;” (Paragraph [0009]: “An embodiment of the present invention provides a method for authenticating a user in a multiparty quantum communication that comprises: generating l quantum entangled states with N particles and transmitting each particle of the l quantum entangled states to N users, by a quantum communication server, wherein the N is a natural number larger than 2; determining, by the quantum communication server, whether a disguised attacker exists among N users on the basis of a first error rate calculated by using n quantum states randomly selected from the l quantum states possessed by the users respectively and a previously shared secret key in each of the users;” And in paragraph [0010]: “The determining calculates the first error rate by analyzing a parity relation between measurement axes and measurement values acquired by measuring n quantum states of particles possessed by each of the users respectively on the basis of the previously shared secret key.” – The use of n quantum states of Choi is the use of a quantum memory device and the assigning of qubits to inputs because an assigned quantum state is a storage of a quantum data (which is the same as a quantum memory device), and the n quantum states are the qubits because qubits are quantum states.)
Varghese and Choi are analogous in the arts because both Varghese and Choi 
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Varghese and Choi before him or her, to modify the teachings of Varghese to include the teachings of Choi in order to be able to identify user roles for multiple users using quantum states “since a quantum entangled state is analyzed without limitation in the number of users” (see Choi paragraph [0029]) and thereby increase the efficiency of Varghese.

Regarding claims 2, 11, and 20, taking claim 2 as exemplary:
Varghese and Choi teach the system, method, and computer program product of claims 1, 10, and 19 as claimed and specified above.
And Varghese shows “wherein the one or more quantum processors are configured to: utilize the federated user model to determine when the new interaction of the user is potentially misappropriated; provide an indication that the new interaction should be allowed when the federated user model indicates that the new interaction is acceptable; and provide an indication that the new interaction should be prevented when the federated user model indicates that the new interaction is misappropriated.” (Paragraph [0044]: “Particular embodiments may be implemented by using a programmed general purpose digital computer, by using application specific integrated circuits, programmable logic devices, field programmable gate arrays, optical, chemical, biological, quantum or nanoengineered systems,” and in paragraph [0041]: “Particular embodiments provide many advantages. For example, existing types and new types of fraud may be detected. The detection is determined without rules such that the type of fraud does not need to be defined by the system. Each user's behavior may be used to define which anomalies may be detected. Thus, the system does not need to know that performing transactions at a certain The system may also deter fraud by providing a real-time view into the behavior of the users from a role-centric perspective. This approach proactively detects misuse of predefined responsibilities within the existing frameworks of security, audit, and compliance.” – The detection of an anomaly behavior based on a role centric perspective is the determine when the new interaction of the user is potentially misappropriated. The detection of fraud proactively and in real time is the providing of an indication that the new interaction should be allowed when the federated user model indicates that the new interaction is acceptable; and provide an indication that the new interaction should be prevented when the federated user model indicates that the new interaction is misappropriated.)

Regarding claim 3 and 12, taking claim 3 as exemplary:
Varghese and Choi teach the system and method of claims 1 and 10 as claimed and specified above.
And Varghese shows “wherein the past interactions comprise recent interactions and historical interactions.” (Paragraph [0026]: “A behavior monitor 304 monitors activity by different users. Various collaboration and monitoring software may be used. The activity may be any transactions that users participate in with applications 104. The activity may be within the entity or outside the entity. For example, e-mail messages may be monitored within the entity using an enterprise e-mail server. Also, a user's personal e-mail accounts may be monitored.” In paragraph [0044]: “Particular embodiments may be implemented by paragraph [0041]: “Particular embodiments provide many advantages. For example, existing types and new types of fraud may be detected. The detection is determined without rules such that the type of fraud does not need to be defined by the system. Each user's behavior may be used to define which anomalies may be detected. Thus, the system does not need to know that performing transactions at a certain time constitutes fraud. Rather, by the fact that most users are not committing fraud and performing the transactions at the right time, role-based identity tracker 202 can detect an anomaly in behavior. This moves fraud detection from a rulebased system to a role-based system. The system may also deter fraud by providing a real-time view into the behavior of the users from a role-centric perspective. This approach proactively detects misuse of predefined responsibilities within the existing frameworks of security, audit, and compliance.” – The detecting based on behavior and monitoring of a user are both recent interactions and historical interactions.)

Regarding claim 4 and 13, taking claim 4 as exemplary:
Varghese and Choi teach the system and method of claims 1 and 10 as claimed and specified above.
And Varghese shows “wherein the new interaction is included in the inputs as a new input, and wherein the one or more quantum optimizers are configured to modify the federated user model based on the new input.” (Paragraph [0026]: “A behavior monitor 304 monitors activity by different users. Various collaboration and monitoring software may be used. The activity may be any transactions that users participate in with applications 104. The activity paragraph [0027]: “Behavior monitor 304 is configured to receive transactions for different individuals and build profiles. The profiles that are built are learned over time,” in paragraph [0044]: “Particular embodiments may be implemented by using a programmed general purpose digital computer, by using application specific integrated circuits, programmable logic devices, field programmable gate arrays, optical, chemical, biological, quantum or nanoengineered systems,” and in paragraph [0041]: “Particular embodiments provide many advantages. For example, existing types and new types of fraud may be detected. The detection is determined without rules such that the type of fraud does not need to be defined by the system. Each user's behavior may be used to define which anomalies may be detected. Thus, the system does not need to know that performing transactions at a certain time constitutes fraud. Rather, by the fact that most users are not committing fraud and performing the transactions at the right time, role-based identity tracker 202 can detect an anomaly in behavior. This moves fraud detection from a rulebased system to a role-based system. The system may also deter fraud by providing a real-time view into the behavior of the users from a role-centric perspective. This approach proactively detects misuse of predefined responsibilities within the existing frameworks of security, audit, and compliance.” – The use of a role of a user and the interactions of a user based on the role includes the new input. The building of profiles over time is the configured to modify the federated user model based on the new input.)

Regarding claim 5 and 14, taking claim 5 as exemplary:
Varghese and Choi teach the system and method of claims 1 and 10 as claimed and specified above.
And Varghese shows “wherein the inputs change and wherein the one or more quantum optimizers are configured to modify the federated user model based on a changed input.” (Paragraph [0026]: “A behavior monitor 304 monitors activity by different users. Various collaboration and monitoring software may be used. The activity may be any transactions that users participate in with applications 104. The activity may be within the entity or outside the entity. For example, e-mail messages may be monitored within the entity using an enterprise e-mail server. Also, a user's personal e-mail accounts may be monitored.” In paragraph [0027]: “Behavior monitor 304 is configured to receive transactions for different individuals and build profiles. The profiles that are built are learned over time,” in paragraph [0044]: “Particular embodiments may be implemented by using a programmed general purpose digital computer, by using application specific integrated circuits, programmable logic devices, field programmable gate arrays, optical, chemical, biological, quantum or nanoengineered systems,” and in paragraph [0041]: “Particular embodiments provide many advantages. For example, existing types and new types of fraud may be detected. The detection is determined without rules such that the type of fraud does not need to be defined by the system. Each user's behavior may be used to define which anomalies may be detected. Thus, the system does not need to know that performing transactions at a certain time constitutes fraud. Rather, by the fact that most users are not committing fraud and performing the transactions at the right time, role-based identity tracker 202 can detect an anomaly in behavior. This moves fraud detection from a rulebased system to a role-based system. The system may also deter fraud by providing a real-time view into the behavior of the users from a role-centric perspective. This approach 

Regarding claim 6 and 15, taking claim 6 as exemplary:
Varghese and Choi teach the system and method of claims 1 and 10 as claimed and specified above.
And Varghese shows “wherein the federated user model is based on a model from a set of known models that provides a greatest confidence when predicting past misappropriated interactions.” (Paragraph [0026]: “A behavior monitor 304 monitors activity by different users. Various collaboration and monitoring software may be used. The activity may be any transactions that users participate in with applications 104. The activity may be within the entity or outside the entity. For example, e-mail messages may be monitored within the entity using an enterprise e-mail server. Also, a user's personal e-mail accounts may be monitored.” In paragraph [0027]: “Behavior monitor 304 is configured to receive transactions for different individuals and build profiles. The profiles that are built are learned over time. These profiles may be generated by analyzing activity by each user. For example, for a user, the activity may indicate that the user performs certain tasks within a business application with certain transaction values, such as purchase orders are usually performed within a certain range of values. As these orders are performed, the profile indicates that this user performs purchases orders over the range of values. And in paragraph [0028]: “Once the profiles are generated, an anomaly determiner 306 generates alerts for behavior anomalies that are detected. Anomaly determiner 306 can compare 

Regarding claim 8 and 17, taking claim 8 as exemplary:
Varghese and Choi teach the system and method of claims 1 and 10 as claimed and specified above.
And Varghese shows:
“further comprising: one or more classical computers comprising: one or more memory devices having computer readable code store thereon; and one or more processing devices operatively coupled to the one or more memory devices;” Paragraph [0006]: “In another embodiment, a computer-readable storage medium is provided comprising encoded logic for execution by the one or more computer processors, the logic when executed is operable to: define a role for an entity; associate a plurality of users to the role in the entity; monitor behavior information for the plurality of users; generating a profile for each user based on each users' monitored behavior; compare, using the one or more computer processors, information for a user's behavior with profiles of other users associated with the role; and generate, using the one or more computer processors, a message based on the analysis, the message indicating an anomaly in the user's behavior with respect to other users' behavior within the role.” – The processor executing logic comprised within a computer readable storage medium is the one or more classical computers comprising: one or more memory devices having computer readable code store thereon, and one or more processing devices operatively coupled to the one or more memory devices.)
“wherein the one or more processing devices are configured to execute the computer readable code to: receive the new interaction of the user; utilize the federated user model for determining when the new interaction is allowable or when the new interaction should be prevented;” (Paragraph [0006]: “In another embodiment, a computer-readable storage medium is provided comprising encoded logic for execution by the one or more computer processors, the logic when executed is operable to: define a role for an entity; associate a plurality of users to the role in the entity; monitor behavior information for the plurality of users; generating a profile for each user based on each users' monitored behavior; compare, using the one or more computer processors, information for a user's 
But Varghese does not appear to explicitly recite “allow the new interaction when the federated user model indicates that the new interaction should be allowed; and prevent the new interaction when the federated user model indicates that the new interaction should be prevented.”
However, Choi teaches “allow the new interaction when the federated user model indicates that the new interaction should be allowed; and prevent the new interaction when the federated user model indicates that the new interaction should be prevented.” (Paragraph [0084]: “Referring to FIG. 3, authenticating the legitimate user by determining whether or not the disguised attacker is provided (S120) includes steps S121 to S129.” In paragraph [0085]: “First, the n quantum states are randomly selected from the remaining m quantum states (S121). The particles of quantum states which are subjected to n quantum entangled states are measured based on the jth value (K.sub.j.sup.(i)) of the previously stored secret key (S122).” In paragraph [0087]: “Thereafter, it is determined whether or not the first error rate .epsilon..sub.UA is larger than the first error threshold value .epsilon..sub.c (S126) and when the first error rate .epsilon..sub.UA is larger than the first error threshold value .epsilon..sub.c, the current quantum protocol is abolished by determining that the disguised attacker is provided in the current quantum protocol (S128).” And in paragraph [0094]: “The quantum communication server 100 may further include a communication controller 140 for transmitting and receiving quantum and classical data. A plurality of users 200, 201, and 202 may be connected to the communication controller 140.” – The abolishing of a quantum protocol for an attacker is the preventing of the new interaction when the federated user model indicates that the new interaction should be prevented. If there is no disguised attacker determined, than the quantum communication is not abolished and it is an indication that the new interaction should be allowed. The use of a communication controller with classical data is the use of a processing device that is not a quantum processor.)

Regarding claim 9 and 18, taking claim 9 as exemplary:
Varghese and Choi teach the system and method of claims 1 and 10 as claimed and specified above.
And Varghese shows:
“further comprising: one or more classical computers comprising: one or more memory devices having computer readable code store thereon; and one or more processing devices operatively coupled to the one or more memory devices;” (Paragraph [0006]: “In another embodiment, a computer-readable storage medium is provided comprising encoded logic for execution by the one or more computer processors, the logic when executed is operable to: define a role for an entity; associate a plurality of users to the role in the entity; monitor behavior information for the plurality of users; generating a profile for each user based on each users' monitored behavior; compare, using the one or more computer processors, information for a user's behavior with profiles of other users associated with the 
“wherein the one or more processing devices are configured to execute the computer readable code to: identify the plurality of past interactions of the user with the plurality of entities; identify the interaction data for the plurality of past interactions between the user and the plurality of entities; identify the user data; identify the entity data;” (Paragraph [0021]: “Referring back to FIG. 1, role-based identity tracker 102 then monitors information for the users of the same role over time. A profile may be built for each user using the information. The amount of time may vary. For example, an amount of time may be set such that a user's behavior may be reliably learned. That is, the profile can reasonably ascertain what behavior is normally taken by users. Once it is determined the profiles define the user's behavior reliably, the users' profiles within the same role may be compared to determine if any anomalies exist. For example, the profiles are analyzed to determine if transactions fall outside of the usual behavior of other users' with the same role. When an anomaly is detected, an alert may be generated.” And in paragraph [0026]: “A behavior monitor 304 monitors activity by different users. Various collaboration and monitoring
software may be used. The activity may be any transactions that users participate in with applications 104. The activity may be within the entity or outside the entity” – The behavior over time to ascertain a profile is the identifying of a plurality of past interactions of the user with the plurality of entities. The behavior is the user data. The application and the transactions with the user participation is the identification of the entity.)
“and provide the interaction data for the plurality of past interactions, the user data, and the entity data to the one or more quantum optimizers.” (Paragraph [0044]: “Particular embodiments may be implemented by using a programmed general purpose digital computer, by using application specific integrated circuits, programmable logic devices, field programmable gate arrays, optical, chemical, biological, quantum or nanoengineered systems,” and in paragraph [0041]: “Particular embodiments provide many advantages. For example, existing types and new types of fraud may be detected. The detection is determined without rules such that the type of fraud does not need to be defined by the system. Each user's behavior may be used to define which anomalies may be detected. Thus, the system does not need to know that performing transactions at a certain time constitutes fraud. Rather, by the fact that most users are not committing fraud and performing the transactions at the right time, role-based identity tracker 202 can detect an anomaly in behavior. This moves fraud detection from a rulebased system to a role-based system. The system may also deter fraud by providing a real-time view into the behavior of the users from a role-centric perspective. This approach proactively detects misuse of predefined responsibilities within the existing frameworks of security, audit, and compliance.” – The role based system to determine whether a user is misusing is the federated user model for predicting misappropriated interactions and this includes interaction data for a plurality of past interactions, user data, and entity data from a plurality of entities. The quantum system is the quantum optimizer with the quantum processor that is provided with the interactions.)

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varghese and Choi as applied to claims 1 and 10 above, and further in view of Troyer et al., (US PGPUB 2014/0297247 A1, hereinafter Troyer).
Regarding claims 7 and 16, taking claim 7 as exemplary:
Varghese and Choi teach the system and method of claims 1 and 10 as claimed and specified above.
But Varghese and Choi do not appear to explicitly recite “wherein the federated user model is a simple model that approximates an intricate model developed by the one or more quantum optimizers, and wherein the one or more classical computers run the simple model more efficiently compared to the intricate model.”
However, Troyer teaches “wherein the federated user model is a simple model that approximates an intricate model developed by the one or more quantum optimizers, and wherein the one or more classical computers run the simple model more efficiently compared to the intricate model.” (Paragraph [0025]: “The conversion module 102 may convert an expression of a classical problem, or classical system, to a corresponding quantum system and vice-versa. The conversion module 102 may include a classical/quantum database 108 and may utilize the classical/quantum database 108 to convert classical problems/systems to corresponding quantum systems and vice-versa. The classical/quantum database 108 may include models of classical problems/systems and corresponding quantum problems/systems. As one example, the classical/quantum database 108 may include a model of a Traveling Salesman Problem, which can be expressed classically (i.e., without utilizing quantum mechanical wave functions) and an analogous quantum problem.” – The converting of from a quantum system to a classical Troyer is the approximating of an intricate model developed by the one or more quantum optimizers where the one or more classical computers run the simple model more efficiently compared to the intricate model.)
Varghese, Troyer, and Choi are analogous in the arts because Varghese, Troyer, and Choi all describe solving problems using a quantum processor and quantum methods.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Varghese and Choi before him or her, to modify the teachings of Varghese and Choi to include the teachings of Troyer in order to be able to operate both classical and quantum algorithms efficiently using both quantum and classical systems and thereby increase the efficiency of Varghese and Choi.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mohseni et al., (US 2017/0177534 A1) teaches:
The use of qubits of claims 1, 10 and 19 of the instant application in paragraph [0033] by using qubits to assign states of information for a quantum computing processor.
The use of both classical and quantum processors of claims 8-9 and 17-18 of the instant application paragraphs in paragraph [0034] by utilizing a quantum processor in communication with a classical computing processor through couplers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138.  The examiner can normally be reached on M-F 9:30-6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124